The opinion of the court was delivered by
Marshall, J.:
The action is one to enjoin the county treasurer from distributing any part of the 25 per cent of the motor vehicle registration fee provided for by law and to command the county treasurer to pay to the city of Hutchinson its proportion of the motor vehicle registration fees under section 4 of chapter 214 of *150the Laws of 1925. Judgment was rendered in favor of the defendants, and the plaintiff appeals.
Section 68-602 of the Revised Statutes should be noticed. That section reads:
“There is hereby created in each county in this state a special road .drag fund which shall be used for the dragging of legally established county and township roads and mail routes. The county treasurer shall deposit in the special road drag fund the sum of four dollars and fifty cents ($4.50) from each registration fee paid to him for the registration of motor vehicles other than motor cycles or dealer’s license: Provided, That from all registration fees collected after the first six months of any registration year has expired he shall deposit in the special road drag fund two dollars and twenty-five cents ($255) from each registration fee as provided above. From the fees placed in the special road drag fund the county treasurer shall credit to the county for use on county roads and roads that the county is required by law or order of the board of county commissioners to maintain, all that part of the fund collected from residents of cities of the first and second class. The remainder of the fees deposited in the special road drag fund shall be credited fifty per cent to the county for the same purpose and fifty per cent to the township in which the owners reside to be used by the township board of highway commissioners of said township outside the limits of incorporated cities on legally established township roads and mail routes. The special road drag fund shall be paid out only on vouchers approved by the board of county commissioners for the county’s share and by the township board of highway commissioners for the township’s share: Provided, That said vouchers shall only be paid for road dragging: Provided further, That in counties having a population of less than ten thousand (10,000) said special road drag fund may be used for the repairing and maintaining of all established county and township roads and mail routes: Provided further, That all funds remaining in said fund at the end of the registration year shall be transferred by the county treasurer to the county and township road funds respectively.”
That section provides that "from the fees placed in the special road drag fund the county treasurer shall credit to the county for use on county roads and roads that-the county is required by law or order of the board of county commissioners to maintain, all that part of the fund collected from residents of cities of the first and second class. The remainder of the fees deposited in the special road drag fund shall be credited fifty per cent to the county for the same purpose and fifty per cent to the township in which the owners reside to be used by the township board of highway commissioners of said township outside the limits of incorporated cities on legally established township roads and mail routes.”
Section 4 of chapter 214 of the Laws of 1925 reads:
“That section 68-602 of the Revised Statutes of Kansas for 1923 is amended to read as follows: Sec. 68-602. That the motor-vehicle registration fees now *151provided by law or which may be hereafter provided by law shall be applied to the construction, reconstruction and maintenance of highways in the state in the following manner: Twenty-five per cent (25%) of the motor-vehicle registration fees remaining after the 50$ fee for registration has been sent to the secretary of state, as provided by law, shall remain in the county where it originates, and shall be placed in the township road fund, and shall be divided between the township road fund in the proportion that it bears to its place of origin in the township: Provided, That any unexpended balance remaining in the fund June 30th of each year shall be turned into the county and state road fund. Seventy-five per cent (75%) of said motor vehicle registration fees shall be transmitted monthly by the county treasurer’s to the state treasurer and shall be placed in the state highway fund. The money derived from the motor-vehicle fuel tax as provided by law for the construction, reconstruction and maintenance of highways shall be placed in the state highway fund. For the purpose of meeting the present requirements of our constitution the sum of three hundred thousand dollars ($300,000) of said fund shall be placed quarterly in the state treasury to the credit of the state aid road fund and shall be expended in the various counties of the state in the same proportion as the state highway road fund as hereafter provided upon the state highway system under the direction of the state highway commission, acting in conjunction with the boards of county commissioners: Provided, That the sum of money so applied for any specific project shall not exceed twenty-five per cent (25%) of the total cost of the same, nor be in excess of ten thousand dollars ($10.000) per mile. The remainder of the state highway fund, less any appropriation by the legislature not to exceed the sum of $75,000 for each year made for the maintenance of the state highway commission, shall be distributed to the counties as follows, namely: Forty per cent (40%) of said fund shall be distributed equally amongst the one hundred five (105) counties of the state; sixty per cent (60%) shall be distributed amongst the several counties in proportion to their assessed valuation, based upon the preceding year’s assessment. This distribution shall be made semiannually, on March 1 and September 1 of every year. The fund thus created in the various counties shall be known as the county and state road fund and shall be used for the construction, reconstruction, and maintenance of state roads in the counties: Provided, That not more than twenty per cent (20%) of said fund may be expended on county or township roads or bridges at the option of the county commissioners. All money in the state and county aid road fund at the time this law is adopted shall remain in the county in which said money was collected and shall be credited to said county and state road fund.”
There is nothing in section 68-602 of the Revised Statutes, nor in section 4 of chapter 214 of the Laws of 1925, which directs that any part of the taxes there provided for shall be paid to cities of the first class. The law directs that the money derived from those taxes shall be paid to the state, to the counties, and to the townships for road purposes. The city of Hutchinson is not a township within the meaning of either law.
The judgment is affirmed.